Citation Nr: 1017508	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a disorder 
manifested by chronic coughing and difficulty breathing, to 
include as due to herbicide exposure.

2.  Whether the reduction of the 20 percent schedular rating 
for bilateral hearing loss to 10 percent, effective April 1, 
2009, was proper.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1954 to July 1974, 
to include service in the Republic of Vietnam from March 1966 
to March 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2006 
and January 2009 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from a disorder 
manifested by chronic coughing and difficulty breathing 
incurred during active service.  Specifically, he claims that 
approximately 6 months following his return from Vietnam in 
March 1967, he began experiencing a chronic cough and 
breathing problems which he attributes to exposure to Agent 
Orange.  He reports suffering from a chronic cough and 
difficulty breathing since service.

The Board observes that no VA examination was conducted.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Here, the Veteran's service treatment records reveal an 
August 1973 retirement evaluation indicating that he suffered 
from intermittent headaches associated with a chronic non-
productive cough and sinus drainage since relocating to 
Florida following his tour of duty in Vietnam.  Post-service 
treatment records document complaints and treatment for 
reactive airway disease, post-nasal drip, emphysema, and 
chronic rhinitis.  The records also include a November 1983 
private treatment record in which the Veteran complained of a 
severe, persistent cough triggered by post-nasal drip that 
had been present since 1968.  A similar history of chronic 
respiratory problems was reported in 1997.  

In addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Thus, the Board determines that 
there is evidence of an in-service diagnosis and a current 
disability that could be related to that in-service diagnosis 
so as to require that a VA examination be conducted.  38 
C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In January 2009, during the course of this appeal, the RO 
issued a decision that reduced the rating assigned to the 
Veteran's bilateral hearing loss from 20 percent to 10 
percent, effective from April 1, 2009.  On VA Form 9, 
received in February 2009, the Veteran continued to argue 
that the symptoms of his hearing loss remained severe. In 
March 2009, he submitted additional medical evidence along 
with a statement arguing that he had proved that the rating 
assigned to his hearing loss should remain at 20 percent.  
Construed in a manner most favorable to the Veteran, such 
contentions effectively constitute a timely Notice of 
Disagreement with the RO's January 2009 determination.  The 
Veteran must be issued a Statement of the Case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his 
representative an SOC concerning the issue 
of whether the reduction of the 20 percent 
schedular rating for bilateral hearing 
loss to 10 percent, effective April 1, 
2009, was proper.  If, and only if, the 
Veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  

2. The RO should schedule the Veteran for 
an appropriate VA examination in order to 
ascertain the nature and etiology of any 
disorder manifested by chronic coughing 
and difficulty breathing found to be 
present.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  

Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's claimed 
disorder manifested by chronic coughing 
and difficulty breathing (including, but 
not limited to, reactive airway disease, 
post-nasal drip, emphysema, and chronic 
rhinitis) had its initial onset during or 
as a result of his military service, to 
include as due to herbicide exposure in 
the Republic of Vietnam.  The examiner is 
asked to make specific reference to the 
August 1973 retirement evaluation 
indicating that the Veteran suffered from 
intermittent headaches associated with a 
chronic non-productive cough and sinus 
drainage, as well as the November 1983 
private treatment record in which the 
Veteran reported suffering from a 
persistent cough triggered by post-nasal 
drip since 1968.
A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

2.	After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
April 2007 statement of the case.  The 
Veteran and his representative should then 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


